DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.

Response to Amendment
Applicant’s amendment filed 4/27/2022 has been entered.

Election/Restrictions
Claim 1 is allowable. Claim 4, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Sub-Species 1A (Figures 1-7) and 1B (Figures 8-9), as set forth in the Office action mailed on 6/25/2021, is hereby withdrawn and Claim 4 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Soumya Panda on 5/11/2022.

The application has been amended as follows: 


In the Claims:


Replace Claim 1 with the following:
	1. 	A pneumatic tool comprising: 
a drive mechanism including a piston configured to be actuated by a pneumatic pressure of compressed air, the piston configured to eject a striking target upon actuation by the pneumatic pressure of compressed air; 
a body housing having the drive mechanism embedded therein; 
a grip housing connected to the body housing, the grip housing including a first end and a second end that are opposite to each other along a longitudinal direction of the grip housing;
an electromagnetic valve configured to control supply of the compressed air to the drive mechanism; and 
a valve stem configured to be actuated by the electromagnetic valve and extending in the longitudinal direction from the first end to an air switching part arranged closer to the second end of the grip housing than the first end of the grip housing along the longitudinal direction,
wherein upon actuation of the electromagnetic valve, the valve stem moves in the longitudinal direction of the grip housing to move the air switching part,
wherein the electromagnetic valve is arranged on the first end of the grip housing and the drive mechanism is arranged on the second end of the grip housing, and
wherein, upon actuation by the pneumatic pressure of the compressed air, the piston of the drive mechanism is configured to move in a direction substantially perpendicular to an axis that is arranged along the longitudinal direction of the grip housing. 

Replace Claim 8 with the following:
8. 	The pneumatic tool according to claim 1, wherein the valve stem is configured to be actuated in conjunction with the electromagnetic valve and is arranged inside of the grip housing, and 
wherein the valve stem is moved in the longitudinal direction of the grip housing, so that supply of the compressed air to the drive mechanism is executed.

Replace Claim 11 with the following:
11.	The pneumatic tool according to claim 8, 
wherein the grip housing includes a chamber configured to hold the compressed air, and
wherein upon actuation of the electromagnetic valve, the valve stem moves in the longitudinal direction of the grip housing to move the air switching part from a standby position to an actuation position, and 
wherein the air switching part in the actuation position enables supply of compressed air from the chamber to the piston of the drive mechanism.

Replace Claim 13 with the following:
13.	The pneumatic tool according to claim 4, further comprising a control substrate configured to control an actuation of the electromagnetic valve, wherein the switch for the electromagnetic valve is connected to a power supply terminal of the control substrate without electrical wiring.


Replace Claim 16 with the following:
16.	The pneumatic tool according to claim 1, further comprising: 
a control unit including the electromagnetic valve and a power supply terminal configured to connect to a battery,
wherein the control unit is arranged on the first end of the grip housing.



Allowed Claims / Reasons for Allowance
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention.
Specifically, attention can be brought to the disclosures of Mikami (US PGPUB 2010/0200260), Nelson (US PGPUB 2011/0107881), Rothenwaender (US Patent 8,936,104), Chang (US Patent 6,695,194), Allen (US Patent 2,857,596) and Fischer (US Patent 3,023,413). 
Allen and Fischer disclose pneumatic tools with the piston drive mechanism as claimed and further include a valve located at an end of a grip housing thereof that is opposite to an end on which the drive mechanism is arranged, however, neither reference discloses the valve being an electromagnetic valve and further do not disclose the valve stem and air switching part in the manner as claimed. 
Mikami, Nelson, Rothenwaender and Chang each teach different arrangements of an electromagnetic valve for use with a pneumatically powered tool, however, neither reference discloses a valve stem configured to be actuated by the electromagnetic valve and extending in the longitudinal direction from the first end to an air switching part arranged closer to the second end of the grip housing than the first end of the grip housing along the longitudinal direction, wherein upon actuation of the electromagnetic valve, the valve stem moves in the longitudinal direction of the grip housing to move the air switching part. While it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated an electromagnetic valve as taught by the several references outlined above into either of the tools of Allen or Fischer, the resultant combination would not have led to the claimed invention and it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Allen or Fischer in order to obtain the invention as claimed without the use of improper hindsight gathered from Applicant’s own invention. 
For at least the reason outlined above, the claimed invention of Claim 1 is allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Kittell (US PGPUB 2014/0264204) discloses a pneumatic tool comprising a grip housing with a drive mechanism arranged on an end thereof (see Figure 4).
-MacVicar (USP 6,247,626) discloses solenoid valve located at an end of the grip housing thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        5/12/2022